Robinson, J.,
delivered the opinion of the Court.
The Act of 1864, ch. 322, provides, it is true, that if the record is prepared in time by the clerk, and is not transmitted to this Court within nine months after the appeal is taken, by the failure of the appellant to pay for such record, the Court from which the appeal was taken may strike out the entry of appeal and proceed to execute as if no appeal had been taken.
But this act in no manner interferes with the right of the appellee to have the record sent up, if the appellant neglects to have it done within the time prescribed by law.
The remedy thus provided by the Act of 1864 is cumulative.
The appeal in this case must he dismissed with costs to the appellee.

Appeal dismissed.